Citation Nr: 1727739	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for arthritis, including as secondary to a back disability.

3.  Entitlement to service connection for a bilateral leg disability, including as secondary to a back disability.

4.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The appellant served on active duty from July 11, 1976 to August 3, 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a November 2009 rating decision of the Hartford RO in Newington, Connecticut.  The RO in Cleveland, Ohio is currently the Agency of Original Jurisdiction.

The appellant testified at a videoconference hearing in February 2014.  A transcript of the hearing is of record.  This hearing was before a now-retired judge.  The appellant was given the opportunity to request another hearing on February 2, 2017.

The Board remanded the issues on appeal in July 2014 and March 2016.  They now return for further appellate action. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The appellant did not serve on active duty for 90 days.

2.  A back disability was not noted on the entry examination report; and did not increase in severity during active duty beyond its natural progress; superimposed back disability did not have its clinical onset in service and is not otherwise related to active duty.

3.  Arthritis did not have its clinical onset in service and is not otherwise related to active service or a service-connected disability.

4.  A bilateral leg disability did not have its clinical onset in service and is not otherwise related to active service or a service-connected disability.

5.  VA regulations do not provide for SMC when there are no service-connected disabilities.


CONCLUSIONS OF LAW

1.  A back disability was not incurred or aggravated during the appellant's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Arthritis was not incurred in or aggravated during the appellant's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  A bilateral leg disability was not incurred in or aggravated during the appellant's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  Entitlement to SMC based on the need for the regular aid and attendance of another person or at the housebound rate is not warranted as a matter of law.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-In General

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Further, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. § 3.306.

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. §§ 3.303 (c), 4.9.  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.

As noted above, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303 (c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303 (c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II.  Back, Arthritis, and Bilateral Leg Disabilities

The appellant contends that a back disability originated in service, and that his bilateral leg disability and arthritis are related to service or to his back disability.

Specifically, he contends that he injured his back while in training mid-July of 1976.  He reports that he slipped and fell into a hole injuring his lower back.  He also asserts that the claimed conditions were caused by an injury that occurred on active duty and also caused by the worsening and aggravation of his pre-existing polio condition/back condition (i.e., after injuring his back secondary conditions formed, such as, degenerative arthritis and a bilateral leg disability).  (See Hearing Transcript pp. 3-5, 7).

Turning to the evidence of record, treatment and service records reflect that he had a provisional diagnosis of poliomyelitis as a child.  (See Children Hospital dated August 30, 1958).

The service personnel records (SPRs) confirm his brief service of 23 days and do not corroborate any basic training or any in-service injury or any in-service back disability.  

The STRs reflect that the appellant was diagnosed with pes planus with equinus of the heels as residuals of polio, and atrophy of the left calf also as a residual of polio.  An October 1975 entrance examination reflects no reported history of back and leg pain or arthritis.  A July 16, 1976 Medical Board Report also notes a history of polio when he was six month old with residuals and that he had pes planus with equinus of both feet, that the left calf and right arm were smaller than the contralateral parts, and that he had "problems with both legs."  He was diagnosed with pes planus with equinus of the heels as residuals of polio, and atrophy of the left calf also as a residual of polio.  The appellant was found unfit for enlistment and medically cleared for separation.  A July 13, 1976 treatment record from an Army hospital podiatry clinic noted a history of "polio" and that his, "legs hurt after long distance of walking & running."  The same findings as noted in the Medical Board report from July 16, 1976, were noted in the podiatry treatment record.  A February 1977 radiology report was attached to the March 1977 letter from R.H., D.O.  Relevantly, it notes "Examination of the lumbar spine by multiple projection techniques failed to reveal evidence of recent traumatic osseous pathology."  R.H. in the March 1977 letter diagnosed status post poliomyelitis, and unstable low back syndrome secondary to the status post poliomyelitis.  The letter did not note a history of injury or disability with onset during the appellant's period of service.

Post-service, the appellant filed a Worker's Compensation claim.  An October 1993 Worker's Compensation orthopedic examination notes his history of injuring his back in a fall while working for an electric company in 1985.  This report also mentioned a history of performing roofing work.

Treatment records reflect that he sustained a fall injury in January 2007 that caused compressive cervical myelopathy for which he required treatment at OSU with urgent C3-C4 ACDF with implementation of a PEEK cage and C3-C4-C5 laminectomies.  He underwent rehabilitation at the Spinal Cord Injury Unit at Cleveland VA Medical Center for resulting incomplete tetraplegia.

A December 2010 VA examination reflects that he reported working for 15 years as a surgical scrub technician and performing construction work for about a year, "mostly spraying fire proofing on beams."

A May 2014 VA "SCI&D" annual examination noted a history of, "incomplete tetraplegia [status post] traumatic cervical myelopathy."  The neck injury was noted to have occurred, "in the early 1990's as the result of a MVA (motor vehicle accident) that caused symptomatic cervical spondylosis."  Subsequent cervical pathology, including as a result of a further fall and injury in January 2007 which "caused compressive cervical myelopathy," was also noted.  The appellant underwent multiple cervical interventions including cervical fusions at multiple levels, with residual pain reported at 7/10, and neurogenic bladder with suprapubic catheter, and neurogenic bowel.

The appellant underwent a VA examination in April 2016.  The examiner reviewed the claims file and noted a history of poliomyelitis in 1969.  The examiner concluded that there was no indication that the brief period of limited active duty service of 23 days aggravated a preexisting condition.  The examiner also mentioned that treatment records did not show post-service medical care for these disabilities until 1994, almost 20 years after discharge from service.  

At the VA medical review dated May 25, 2016, the same examiner stated that his diagnosed degenerative arthritis of the spine was less likely as not 50 percent or better probability that the disorder was present in service, or the disorder clearly and unmistakably existed prior to the appellant's entrance onto active duty.  The examiner noted that review of the STRs revealed planus with equinus of the heels, residuals of polio and atrophy of left calf residuals of polio upon separation.  The examiner noted that there was no mention of arthritis of the spine.  He mentioned that post-STRs show a lumbar MRI with contrast done on January 2, 2009 with degenerative changes of the spine and that a November 2002 lumbar spine x-ray was negative for any pathology of the spine.  He concluded that the appellant's diagnosed degenerative arthritis of the spine did not exist prior to appellant's entrance onto active duty.  The disorder clearly and unmistakably underwent no permanent increase in severity as a result of service.  He stated that there was no mention of arthritis of the spine in his separation examination.  He stated that the appellant's diagnosed degenerative arthritis of the spine was less likely as not 50 percent or better probability that the disorder is not etiologically related to the appellant's active service.  His separation examination was negative for arthritis of the lumbar spine.  His rationale was premised on the fact that the appellant had a total of 23 days of military service.  His lumbar x-ray was normal until January 2009 when an MRI of the lumbar spine showed degenerative changes.

Records obtained from SSA documents the appellant's application for SSA disability benefits in March 1977, with his reporting in that application that he could not find a job after getting out of the Army due to his disability.  However, he did not then report suffering injury in service.  Present in the SSA record from that time is a March 1977 letter from an examining doctor, R.H., D.O., addressing the appellant's disabilities for purposes of a state of Ohio disability determination.  In that letter, the physician noted his history of separating from service after 23 days due to, "pain and weakness in both feet and legs with prolonged periods of standing or walking."  The physician also noted that his history of polio with paresis and paralysis involving both legs and the right upper extremity, which conditions he substantially overcame.  Upon physical examination, he had "full and satisfactory range of motion of the entire spine with some significant paravertebral muscle spasm primarily in the lumbar region."  The examiner added that he had "some discomfort" with "full flexion or extension of the lumbar spine," but, "most of the discomfort of which the patient complained was reportedly produced by prolonged standing or walking."  A March 1977 x-ray of the lumbosacral spine noted, in part, a "slight rotational scoliosis."  There was a spina bifida occulta at S1. Vertebral bodies and interspaces appear intact.  Sacroiliac joints and sacrum otherwise appeared normal.

With regard to his chronic back disability, there is no indication that the appellant's extremely short period of limited active duty aggravated a preexisting condition and/or occurred in service.  STR's also show that appellant didn't seek medical care until 1994, almost 20 years after discharge from service; not supporting the contention that his back disability was aggravated by his 23 days of limited active duty.  STR's review shows that the appellant had a total of 23 days of military service with instructions of no walking, no marching, and no prolonged standing.  Further, the VA examiner opined that the back disability was less likely than not caused or permanently worsened by service.  Further, his arthritis and bilateral leg disability have not been shown to be related to service or a service-connected disability.  X-ray and medical evaluation records from February and March of 1977 fail to indicate any disability or injury resulting from the appellant's period of service.  Notably, the appellant's narratives to treating physicians in March 2002 as well as in 2014 and 2015, entirely omit the in-service findings only two days into service of inability to march or run.  The record shows that he did not seek medical treatment until almost 20 years after discharge from service, which does not support the contention that his arthritis and bilateral leg disability were caused by his limited active duty.  Further, a VA examiner opined that appellant's claimed back and leg disabilities are less likely than not caused or permanently worsened by his claimed back disability.  Finally, there are multiple intercurrent injuries subsequent to service, including a work-related fall, an MVA, an additional fall in 2007 and work in physically demanding occupations after service.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to aggravation of low back disability or the onset of superimposed back or lower extremity disability has some tendency to make a nexus more likely than it would be without such an assertion, as with a diagnosis of arthritis and a leg disability.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA examination reports more probative than the appellant's statements.  The examiner is a medical professional and was able to review the overall record, including the appellant's history and opinions.

The most probative evidence regarding arthritis, leg disability, and aggravation of the appellant's pre-service low back disability are the opinions of the April 2016 and May 2016 VA examiner, which concluded that the appellant's low back disability was not caused by service and did not undergo an increase in severity during service and that the arthritis and leg disability were not service related.  The opinions are considered probative as it was definitive, based upon a complete review of the appellant's entire claims file, and support by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The appellant has not provided any competent evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The evidence does not support a finding that the appellant's back and leg disabilities were aggravated by service and/or related to service in anyway.  Therefore, entitlement to service connection for back and leg disabilities on a direct basis must be denied.

As the Board has denied service connection for a low back disability, service connection for bilateral leg pain as secondary to the low back disability lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the weight of the evidence, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2016); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Special Monthly Compensation

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R§§ 3.350 (2016).  Entitlement to SMC benefits requires that the conditions described be due to a service-connected disability.  Here, there is no legal basis for his SMC claim because he is not service-connected for any disability.  Therefore, the SMC claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

IV.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant was provided all required notice in June 2008 and August 2009 letters, prior to the initial adjudication of the claims.

The appellant's STRs have been obtained.  All available post-service medical evidence identified by the appellant has been obtained, including VA and private records and Social Security Administration records. 

The appellant was afforded an examination in April and May 2016 addressing his service connection claims.  The examiner reviewed the service and post-service records, noted the appellant's assertions, provided medical opinions, and properly supported the opinions.  Therefore, the Board has found the opinions to be adequate.

Neither the appellant nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Therefore, the Board concludes that VA has met its duty to assist the appellant in the development of the facts pertinent to the claims. 

Development required by the Board's February 2014 and March 2016 remand was also substantially fulfilled, including obtaining Social Security Administration (SSA) records.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008).


ORDER

Service connection for a back disability is denied.

Service connection for arthritis, including as secondary to a back disability, is denied.

Service connection for a bilateral leg disability, including as secondary to a back disability, is denied.

The claim for special monthly compensation based on the need for the regular aid and attendance of another person or at the housebound rate is denied as a matter of law.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


